Slip Op. 02-132

                    UNITED STATES COURT OF INTERNATIONAL TRADE
                            BEFORE: CARMAN, CHIEF JUDGE

____________________________________
                                    :
FORD MOTOR COMPANY, INC.,           :
                                    :
                   Plaintiff,       :
                                    :
            v.                      :               Court No. 92-03-00164
                                    :
THE UNITED STATES,                  :
                                    :
                  Defendant,        :
____________________________________:



                                            ORDER

        Upon reading Plaintiff’s Motion for Entry of Judgment: upon Defendant’s consent thereto

and upon discussion with parties and upon consideration of other papers and proceedings herein,

it is hereby

        ORDERED that a certain Order dated October 18, 2002 signed by the Court in this

proceeding and designated as Slip Op. 02-127 is hereby vacated; and it is further

        ORDERED that Plaintiff’s motion be, and hereby is granted; and it is further

        ORDERED that judgment be, and hereby entered for plaintiff, Ford Motor Company;

and it is further

        ORDERED that the entries covered by this action be deemed liquidated by operation of

law “as entered” under 19 U.S.C. 1504(a) (1982); and it is further
       ORDERED that Customs reliquidate the entries covered by this action in accordance

with this Order and refund to Ford Motor Company the increase in duties assessed together with

interest from the date of payment of the increased duties to the date of reliquidation.




                                              ______________________________
                                              Gregory W. Carman,
                                              Chief Judge

Dated: October 28, 2002
       New York, New York




                                                 2